During the progress of this cause, since January, 1867, it was referred to a Commissioner to take an account of the partnership assets, which was done, and his report, with the exceptions thereto by the (371) plaintiff, filed and came up for hearing at Fall Term, 1873. Before the exceptions were argued or disposed of in any manner, the plaintiff moved to re-commit the report to the same Commissioner, with certain instructions, which motion was opposed by defendants. *Page 297 
His Honor allowed the motion, and sent the matter back to the same Commissioner. From this order the defendants appealed.
This was an equity suit before the Code to settle a partnership and for other purposes, and it was referred to one Henderson to take an account. It does not appear whether the reference was by consent, but it was without objection. The referee reported an account and the plaintiff filed exceptions and moved that it be re-referred to Henderson for certain purposes. The reference was made against he defendants' objection, and he appealed to this Court.
References are for the more effectual working out of details which he Judge, sitting in Court, is unable to investigate. They are usually made to the Master, unless by consent some other person is agreed on, which seems to have been the case in selecting Henderson, and there are very few cases of importance in which there are not one or more of such references. Adams' Eq. 379.
When the report of the referee came in and was imperfect, there can be no doubt that the Court had the power to recommit to him to reform it. And this seems to be the matter complained of. This is not a compulsory reference unless the first was so, which seems not to have been the case. But if it was a compulsory reference, it deprives the defendant of no right because upon the coming in of the report he can have an issue and a jury. At least that would be so if this were not an old bill to be governed by the old rules up to and including final judgment. And under the old rules in equity cases, the parties had not the right to demand a jury, but the defendant can raise    (372) all his defences by exceptions to the report, and, if necessary, the Court will order a jury.
There is no error. This will be certified, etc.
PER CURIAM.                                          Order affirmed.